Citation Nr: 1230233	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The veteran had active military service from March 1969 to October 1970.  The appellant is the Veteran's spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2009 determination of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2009, the appellant's request for an apportionment of the Veteran's VA compensation benefits was denied.  After being notified of this action by letter dated January 6, 2009, the appellant submitted a notice of disagreement (NOD) with respect to that action which was received on January 22, 2009.  Although the appellant was issued a Statement of the (SOC) in October 2009, the Veteran has not been issued a Statement of the Case (SOC) addressing the apportionment issue.  The United States Court of Appeals for Veterans Claims has stated that when an SOC has not been provided following the timely filing of an NOD, a remand to the RO is required for a completion of an SOC.  See Manlincon v. West, 12 Vet. App. 238   (1999).  

Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Id.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to apportionment of the Veteran's compensation benefits.  

2.  The case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


